Title: To George Washington from Robert Rutherford, 2 July 1758
From: Rutherford, Robert
To: Washington, George

 

Dear Sir
Winchester the 2d of July 1758

The Stationing of the Rangers in Fort Loudoun gives Such general discontent to the Inhabitants that it obliges me to apply to you to Countermand the orders, or direct me how to apply to have it done—for I am from being a Person of as much Interest, as any among the Common People, become almost Liable to be Stoned. In short it is so opposite to the Terms of inlisting the Company, and the engagements made with the Men & the People in general at the time of their inlisting, that I am not Surprized it Produces things of this nature.
The Inhabitants (whom I have taken Care to inform that those orders were Contrary to your desire) rely wholy on you for redress as also does the Company and as the turns of affairs Since the Issuing those orders are reasons Sufficient for revoking of them shall hope for your Interposition in this Case, as the Inhabitants of Messanutting and the whole of the upper Part of the County are intirely gone off, which I very Plainly foresaw, for Some time Past, and it will be the Case here if every endeavour is not used to Support and Comfort the People, as the greatest Pannick now Prevails.
Whatever I have done was with a veiw to Serve the Country, and have altogether depended on you for Protection and am Sensible, that far as Justice is on my Side I may depend on your favour; and it Coud never be offered to me more timely, than in this Distress’d Sircumstance.
I am sorry to give you this trouble, but am forced by meer Extreemity, and as you are at Present blessd with Health, I hope it will Sit Light on you, which may every toil you are now intering into and the Hours Pass cheerfully, till you injoy the inexpressible Sattisfaction of Compleat Victory and return with wreaths of Laurel Elate with Youth and Success to your friends and fortune to Compleat and forward which may the Guardian Powers aide is the unfeign’d wish of Dear Sir Yr greatly affectionate and Most obt Hble Sert

R. Rutherford

